70 F.3d 1252
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.A.G. EDWARDS, Jr., Plaintiff, Appellant,v.Phyllis VELIS, et al., Defendants, Appellees.
No. 95-1574.
United States Court of Appeals, First Circuit.
Dec. 6, 1995.

Appeal from the United States District Court for the District of Massachusetts [Hon.  Nancy Gertner, U.S. District Judge]
A.G. Edwards, Jr. on brief pro se.
Rhonda T. Maloney and Esdaile, Barrett & Esdaile on brief for appellees Phyllis Velis, Nicole Velis and Christopher Velis.
Richard K. Donahue, Jr. and Donahue & Donahue on brief for appellee Harvey I. Katzen, M.D.
William D. Crowe and Crowe & Dunn on brief for appellee Harold M. Goldstein.
George A. Berman, Deirdre M. Giblin and Posternak, Blankstein & Lund on brief for appellees Frederic A. Swartz and Swartz & Swartz.
D.Mass.
AFFIRMED.
Before SELYA, STAHL and LYNCH, C.J.
PER CURIAM.


1
After carefully considering the briefs of the parties and reviewing the record, we affirm the judgment of the district court for essentially the reasons stated in its Memorandum & Order, dated April 13, 1995.


2
Affirmed. See Local Rule 27.1.